UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended August 31, 2010 [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-18105 VASOMEDICAL, INC. (Exact name of registrant as specified in its charter) Delaware 11-2871434 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 180 Linden Ave., Westbury, New York 11590 (Address of principal executive offices) Registrant’s Telephone Number - (516) 997-4600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large Accelerated Filer [] Accelerated Filer [] Non-Accelerated Filer [] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[] No[X] Number of Shares Outstanding of Common Stock, $.001 Par Value, at October 12, 2010 -110,616,131 Page 1 Vasomedical, Inc. and Subsidiaries INDEX Page PART I - FINANCIAL INFORMATION Item 1-Financial Statements (unaudited) Consolidated Condensed Balance Sheets as of August 31, 2010 and May 31, 2010 3 Consolidated Condensed Statements of Operations for the Three Months Ended August 31, 2010 and August 31, 2009 4 Consolidated Condensed Statements of Cash Flows for the Three Months Ended August 31, 2010 and August 31, 2009 5 Notes to Consolidated Condensed Financial Statements 6 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 4T - Controls and Procedures 20 PART II - OTHER INFORMATION Item 6 – Exhibits 21 Page 2 ITEM 1.FINANCIAL STATEMENTS Vasomedical, Inc. and Subsidiaries CONSOLIDATED CONDENSED BALANCE SHEETS August 31, 2010 May 31, 2010 ASSETS (unaudited) (audited) CURRENT ASSETS Cash and cash equivalents $ $ Short-term investment Accounts and other receivables, net of an allowance for doubtful accounts and other adjustments of$221,525 at August 31, 2010, and $146,961 at May 31, 2010 Inventories, net Other current assets Total current assets PROPERTY AND EQUIPMENT, net of accumulated depreciation of $1,618,098 at August 31, 2010, and $1,612,098 at May 31, 2010 DEFERRED DISTRIBUTOR COSTS, net of accumulated amortization of $370,214 at August 31, 2010, and $338,818 at May 31, 2010 OTHER ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued expenses and other liabilities Sales tax payable Deferred revenue - current portion Deferred gain on sale-leaseback of building - current portion Accrued professional fees Trade payable due to related party Total current liabilities LONG-TERM LIABILITIES Notes payable - Deferred revenue Accrued rent expense Deferred gain on sale-leaseback of building Other long-term liabilities Total long-term liabilities COMMITMENTS AND CONTINGENCIES (NOTE M) STOCKHOLDERS' EQUITY Preferred stock, $.01 par value; 1,000,000 shares authorized; 224,375 issued and outstanding at August 31, 2010 - Common stock, $.001 par value; 250,000,000 shares authorized; 110,271,131 shares at August 31, 2010 and May 31, 2010 issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated condensed financial statements. Page 3 Vasomedical, Inc. and Subsidiaries CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three months ended August 31, Revenues Equipment sales $ $ Equipment rentals and services Commissions - Total revenues Cost of revenues Cost of sales, equipment Cost of equipment rentals and services Cost of commissions - Total cost of revenues Gross profit Operating expenses Selling, general and administrative Research and development Total operating expenses Operating loss ) ) Other income (expenses) Interest and financing costs ) - Interest and other income, net Amortization of deferred gain on sale-leaseback of building Total other income, net Income/(loss) before income taxes ) Income tax benefit/(expense), net ) Net income/(loss) ) Preferred stock dividends ) - Net income/(loss) applicable to common stockholders $ ) $ Net income/(loss) per common share - basic and diluted $ ) $ Weighted average common shares outstanding - basic and diluted The accompanying notes are an integral part of these consolidated condensed financial statements. Page 4 Vasomedical, Inc. and Subsidiaries CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Three months ended August 31, Cash flows used in operating activities Net income/(loss) $ ) $ Adjustments to reconcile net income/(loss) to net cash used in operating activities Depreciation and amortization of property and equipment Amortization of deferred gain on sale-leaseback of building ) ) Provision for doubtful accounts and commission adjustments ) Amortization of deferred distributor costs Share-based compensation - Changes in operating assets and liabilities: Accountsand other receivables ) ) Inventories, net ) Other current assets ) Other assets ) - Accounts payable Accrued expenses and otherliabilities ) Sales tax payable Deferred revenue ) Accrued professional fees ) Trade payable due to related party - ) Accrued rent expense 57 Net cash used in operating activities ) ) Cash flows provided by (used in) investing activities Purchases of property and equipment ) ) Purchases of short-term investments - ) Redemption of short-term investments - Net cash provided by (used in) investing activities ) Cash flows provided by financing activities Proceeds from preferred stock issuance - Net cash provided by financing activities - NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH INFORMATION Interest paid $ $
